COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Tory House, et al. v. The O’Quinn Law Firm, John M. O’Quinn &
                         Associates, LLP, and T. Gerald Treece, as Independent Executor of the
                         Estate of John M. O’Quinn, deceased

Appellate case number:   01-14-00027-CV

Trial court case number: 392,247-414

Trial court:             Probate Court No. 2 of Harris County

                                        *      *       *

Appellate case name:     Rolando Acevedo, et al. v. The O’Quinn Law Firm, John M. O’Quinn
                         & Associates, LLP, and T. Gerald Treece, as Independent Executor of
                         the Estate of John M. O’Quinn, deceased

Appellate case number:   01-14-00138-CV

Trial court case number: Unassigned

Trial court:             Probate Court No. 2 of Harris County

        Appellees, The O’Quinn Law Firm, John M. O’Quinn & Associates, LLP, and T. Gerald
Treece, as Independent Executor of the Estate of John M. O’Quinn, deceased, were sued by
numerous parties, including the 263 plaintiffs (“Plaintiffs”) and the 50 intervenors
(“Intervenors”), the appellants in these appeals, in trial court cause number 392,247-404.1
Appellees filed individual motions for partial summary judgment against each of the Plaintiffs
and individual motions for partial summary judgment against each of the Intervenors. On
November 5, 2013, the trial court signed an order granting appellees’ “No Evidence Motions for
Partial Summary Judgment as to Plaintiffs.”2 That same day, the trial court also signed a
1
       The names of the 263 plaintiffs and the 50 intervenors are delineated in the trial court’s
       November 5, 2013 orders.
2
       The order granted summary judgment in favor of appellees against each of the 263
       plaintiffs, who are now appellants.
separate order granting appellees’ “No Evidence Motions for Partial Summary Judgment as to
Intervenors.”3 Following the issuance of severance orders, both Plaintiffs and Intervenors filed
notices of appeal seeking to challenge the trial court’s November 5, 2013 orders.
       On April 8, 2014, the Court abated the above-referenced appeals and remanded the cases
for the trial court to clarify issues surrounding the severance of Plaintiffs’ claims and the
severance of Intervenors’ claims. On April 15, 2014, the trial court held a hearing pursuant to
the Court’s order of abatement and entered written findings of fact and conclusions of law.
        In its April 15, 2014 order, the trial court clarified that it intended to create two separate
severed cases, one for Plaintiffs’ claims and one for Intervenors’ claims, so that Plaintiffs and
Intervenors could perfect two separate appeals. The trial court ordered that the trial court clerk
assign trial court cause number 392,274-414 to Plaintiffs’ severed action and that the trial court
clerk “assign a new separate and distinct cause number” to Intervenors’ severed action. The trial
court withdrew and vacated any severance orders that conflicted with its “December 18, 2013
Amended Orders of Severance,” which severed Plaintiffs’ claims and Intervenors’ claims
separately.
       Accordingly, we REINSTATE the above-referenced cases on the Court’s active docket.
        In accordance with the trial court’s April 15, 2014 order, we conclude that Plaintiffs’
appeal from the trial court’s November 5, 2013 “Order Granting [Appellees’] No Evidence
Motions for Partial Summary Judgment as to Plaintiffs” is separate and distinct from
Intervenors’ appeal from the trial court’s November 5, 2013 “Order Granting [Appellees’] No
Evidence Motions for Partial Summary Judgment as to Intervenors.” Therefore, we ORDER the
Clerk of this Court to assign appellate cause number 01-14-00027-CV to Plaintiffs’ appeal and to
assign appellate cause number 01-14-00138-CV to Intervenors’ appeal.
        The trial court cause number assigned to Plaintiffs’ appeal is 392,274-414. We ORDER
the trial court clerk and/or the parties to file notice with the Clerk of this Court identifying the
“new separate and distinct” trial court cause number assigned to Intervenors’ appeal within 10
days of the date of this order.
        Further, currently pending before this Court is Plaintiffs’ and Intervenors’ “Joint Motion
to Return Clerk’s Record and Order Filing of New Clerk’s Record in Proper Form,” in which
Plaintiffs and Intervenors contend that the clerk’s records filed by the trial court fail to adhere to
the Texas Rules of Appellate Procedure, making it “extremely difficult to find individual
documents and use the existing record.” After considering the motion and reviewing the clerk’s
records in each appeal, we GRANT Plaintiffs’ and Intervenors’ motion and STRIKE the clerk’s
records filed on February 26, 2014 in appellate cause number 01-14-00027-CV and the clerk’s
records filed on February 26, 2014, February 28, 2014, and May 5, 2014 in appellate cause
number 01-14-00138-CV.
       We ORDER the trial court clerk to file a clerk’s record in each of the above-referenced
appeals, pursuant to the trial court’s April 15, 2014 order and in accordance with the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 34.5, 35.3(a); cf. TEX. R. APP. P. app. C (rules for
preparation of electronic or paper clerk’s record). The clerk’s record from trial court cause

3
       The order granted summary judgment in favor of appellees against each of the 50
       intervenors, who are now appellants.
number 392,274-414 should be filed in appellate cause number 01-14-00027-CV and the clerk’s
record from the newly-assigned trial court case number, related to Intervenors’ severed action,
should be filed in appellate cause number 01-14-00138-CV. The deadline for the trial court clerk
to file proper clerk’s records in these appeals shall be 45 days from the date of this order.
        Plaintiffs’ and Intervenors’ appellants’ briefs will be due 30 days from the date the
clerk’s record is filed in their respective appeals.4 See TEX. R. APP. P. 38.6(a).
       Finally, “Appellants’ Motion to Consolidate Appeals,” filed by Plaintiffs in appellate
cause number 01-14-00138-CV and prior to our abatement order is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court

Date: May 29, 2014




4
       The reporter’s record has been previously filed in both appellate cause numbers 01-14-
       00027-CV and 01-14-00139-CV.